 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON LEE WOLCOTT,                              Case No. 1:14-cv-00936-DAD-JLT (PC)
12                       Plaintiff,                     ORDER ON STIPULATION FOR
                                                        VOLUNTARY DISMISSAL WITH
13            v.                                        PREJUDICE, FED. R. CIV. P. 41
14    J. REYNOSO,                                       (Doc. 74)
15                       Defendant.
16

17          On April 30, 2019, the parties filed a stipulation of voluntary dismissal with prejudice of

18   this matter pursuant to Federal Rule of Civil Procedure 41(a)(1)(A). Rule 41(a)(1)(A), in relevant

19   part, reads:
             the plaintiff may dismiss an action without a court order by filing: (i) a notice of
20           dismissal before the opposing party serves either an answer or a motion for
             summary judgment; (ii) a stipulated dismissal signed by all parties who have
21           appeared.
22   Rule 41(a)(1)(A)(ii) thus allows the parties to dismiss an action voluntarily, after service of an

23   answer, by filing a written stipulation to dismiss signed by the parties who have appeared,

24   although an oral stipulation in open court will also suffice. Carter v. Beverly Hills Sav. & Loan

25   Asso., 884 F.2d 1186, 1191 (9th Cir. 1989). Once the stipulation between the parties who have

26   appeared is properly filed, no order of the court is necessary to effectuate dismissal. Fed.R.Civ.P.

27   41(a)(1)(ii); Eitel v. McCool, 782 F.2d 1470, 1473 n. 4 (9th Cir. 1986); Commercial Space Mgmt.

28   Co. v. Boeing Co., 193 F.3d 1074, 1077 (9th Cir. 1999) cf. Wilson v. City of San Jose, 111 F.3d
 1   688, 692 (9th Cir. 1997) (addressing Rule 41(a)(1) dismissals). “The plaintiff may dismiss some

 2   or all of the defendants, or some or all of his claims, through a Rule 41(a)(1) notice,” and the

 3   dismissal “automatically terminates the action as to the defendants who are the subjects of the

 4   notice.” Wilson, 111 F.3d at 692. Therefore, the Clerk is directed to close this case.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     May 1, 2019                                 /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                        2
